NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10404

              Plaintiff - Appellee,               D.C. No. 4:14-cr-00399-RCC

    v.
                                                  MEMORANDUM*
 MELVIN FLORES-ORTIZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Melvin Flores-Ortiz appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

attempted exportation of a firearm and magazines, in violation of 18 U.S.C. § 554.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores-Ortiz contends that he received ineffective assistance of counsel

because his attorney failed properly to explain his plea deal. Contrary to Flores-

Ortiz’s contention, the record does not permit us to consider his ineffective

assistance argument on direct appeal. See United States v. Rahman, 642 F.3d

1257, 1259-60 (9th Cir. 2011) (this court reviews ineffective assistance claims on

direct appeal only where the record is sufficiently developed or inadequate

representation is obvious). Flores-Ortiz may pursue this claim through a motion

under 28 U.S.C. § 2255.

      AFFIRMED.




                                          2                                     14-10404